DETAILED ACTION
	For this action, Claims 1, 2, 4-8, 10-13 and 16-41 are pending.  Claims 22-41 are new, and Claims 3, 9, 14 and 15 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 13 January 2021, with respect to the grounds of rejection of Claims 2-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required said grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 13 January 2021.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 13 January 2021, with respect to the rejections of claims 1, 2, 7, 8, 13 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection have been withdrawn.  Applicant has amended independent Claims 1 and 13 in a manner that respectively incorporates parts of Claim 2 and now cancelled Claims 3, 9, 14 and 15.  Upon further consideration of the amended claims and the accompanying 
Upon consideration of the new claims, new grounds of rejection are made under 35 U.S.C. 103 are made over select claims and detailed below.  Please consult the grounds of rejection below for detail on why the claims are not considered allowable at this time.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 23, 24, 29, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US Pat Pub. 2013/0168327 (found in IDS filed 04/09/2020), in view of Lauro et al. (herein referred to as “Lauro”, US Pat Pub. 2012/0187029).
Regarding instant Claim 23, Clark discloses a water quality measurement system for a pool (Abstract; Paragraph [0003]; system for water quality management for aquatic systems such as swimming pools and hot tubs), the system comprising:  a sensor adapted to engage a skimmer port of the pool (Figure 2; Figure 22; Paragraph [0075]; Paragraph [0134]; monitoring unit 2202 is a sensor system may be located within skimmer); a water quality measurement module extending from the skimmer port adapted to monitor water quality of the water and to send water quality information to a controller (Figure 2; Figure 22; Paragraph [0069]; Paragraph [0070]; Paragraph [0130]; Paragraph [0134]; monitoring device, which measures a plurality of water qualities, in particular water conductivity, and may be connected to a skimmer and measurements detected by sensors would require submerging within the water being tested; allows for electrical communication of detected/monitored data to a communication network 204, which provides adjustments via dosing system 220 or controller); and a communication 
Clark discloses a water quality measurement module associated with a skimmer port (Paragraph [0075]; Paragraph [0134]), wherein one of the parameters to be measured may be water level (Paragraph [0129]).  However, Clark is silent on a flange adapted to engage a skimmer port of the pool, wherein the water quality measurement module extends downward from said flange.
Lauro discloses a pool skimmer intake with electronic accessories in the same field of endeavor as Clark, as it solves the mutual problem of monitoring pool/water conditions in or around a pool skimmer (Abstract).  Lauro further discloses a flange adapted to engage a skimmer port above water of a pool, wherein a water quality measurement module extends downward from said flange (Abstract; Figures 1-4; Paragraph [0022]; Paragraph [0024]; Paragraph [0026]; flange in plate 20 that engages the skimmer port of the pool above the waterline as seen in Figure 1, wherein sensors/water quality measurement modules along with required circuitry are found in cavities 38 and 40; body 30 and configuration of cavities 38 and 40 as seen in Figure 4 show a downward extension of the cavity and thusly the sensors, in particular both sensors require contact with the water due to their purpose).  The flange/plate that houses the electronic equipment provides a safe, clean area for such equipment while also preventing damage to the equipment or pool users; the downward projection of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the skimmer port and water quality measurement module of Clark by engaging a flange on the skimmer port and extending the water quality measurement module downward from said flange as taught by Lauro because Lauro discloses such a flange/plate houses the electronic equipment to provide a safe, clean area for such equipment while also preventing damage to the equipment or pool users while providing a configuration that allows the sensors to contact the water (Lauro, Paragraph [0020]; Paragraph [0026]).
Regarding instant Claim 24, Claim 23, upon which Claim 24 is dependent, has been rejected above.  The combined references further disclose wherein the water quality measurement module comprises a measurement area adapted to be submerged in water within the skimming port (Lauro, Figures 1-4; Paragraphs [0022]-[0024]; measurement area is body 30, including cavities 38 and 40 for measurement modules that are placed at bottom face of plate/flange, cavities would be submerged at normal swimming pool levels due to design and desired operation of a skimmer).  
Regarding instant Claim 29, Claim 24, upon which Claim 29 is dependent, has been rejected above.  The combined references further disclose wherein the measurement area comprises a water-sealed compartment and water quality monitoring electronics disposed within the compartment (Lauro, Figures 1-4; Paragraph [0026]; body 30 is water tight and comprises electronics/circuitry for operation).  
Regarding instant Claim 30, Claim 29, upon which Claim 30 is dependent, has been rejected above.  The combined references further disclose wherein the water quality monitoring electronics comprise a water quality sensor (Clark, Paragraph [0069]; Paragraph [0070]; Paragraph [0130]; Paragraph [0134]; Lauro, Paragraph [0026]; body of Lauro provides electronic circuitry that monitors the sensors detecting water quality, wherein water quality is detected via Clark’s at least one sensor).  
Regarding instant Claim 33, Clark discloses a method of monitoring water in a pool (Abstract; Paragraph [0003]; method of using/operating a system for water quality management for aquatic systems such as swimming pools and hot tubs), the method comprising:  engaging a sensor with a skimmer port of the pool, the sensor supporting a water quality management system (Figure 2; Figure 22; Paragraph [0069]; Paragraph [0070]; Paragraph [0075]; Paragraph [0130]; Paragraph [0134]; monitoring unit 2202 is a sensor system may be located within skimmer; monitoring device, which measures a plurality of water qualities, in particular water conductivity, and may be connected to a skimmer, allows for electrical communication of detected/monitored data to a communication network 204, which provides adjustments via dosing system 220 or controller); sensing a quality of the water with a sensor in the water quality management system (Figure 2; Figure 22; Paragraph [0069]; Paragraph [0070]; Paragraph [0075]; Paragraph [0078]; Paragraph [0130]; Paragraph [0134]; monitoring device, which measures a plurality of water qualities, in particular water conductivity); and communicating the quality of the water to a user (Figure 2; Figure 22; Paragraph [0069]; Paragraph [0070]; Paragraph [0071]; Paragraph [0130]; Paragraph [0134]; user 
Clark discloses a water quality measurement system associated with a skimmer port (Paragraph [0075]; Paragraph [0134]), wherein one of the parameters to be measured may be water level (Paragraph [0129]).  However, Clark is silent on a flange adapted to engage a skimmer port above water of the pool, wherein the water quality measurement system extends downward from said flange.
Lauro discloses a pool skimmer intake with electronic accessories in the same field of endeavor as Clark, as it solves the mutual problem of monitoring pool/water conditions in or around a pool skimmer (Abstract).  Lauro further discloses a flange adapted to engage a skimmer port above water of a pool, wherein a water quality measurement module extends downward from said flange (Abstract; Figures 1-4; Paragraph [0022]; Paragraph [0024]; Paragraph [0026]; flange in plate 20 that engages the skimmer port of the pool in an above water configuration as seen in Figure 1, wherein sensors/water quality measurement modules along with required circuitry are found in cavities 38 and 40; body 30 and configuration of cavities 38 and 40 as seen in Figure 4 show a downward extension of the cavity and thusly the sensors, in particular both sensors require contact with the water due to their purpose).  The flange/plate that houses the electronic equipment provides a safe, clean area for such equipment while also preventing damage to the equipment or pool users (Paragraph [0020]); the downward projection of the sensors from said flange also provides contact with the water for sensing purposes while allowing for said safety/damage provisions (Paragraph [0020]; Paragraph [0026]). 

Regarding instant Claim 34, Claim 33, upon which Claim 34 is dependent, has been rejected above.  The combined references further disclose wherein the sensor is disposed in a measurement area of the water quality management system, the method further comprising submerging the measurement area in the water (Lauro, Figures 1-4; Paragraphs [0022]-[0024]; measurement area is body 30, including cavities 38 and 40 for measurement modules that are placed at bottom face of plate/flange, cavities would be submerged at normal swimming pool levels due to design and desired operation of a skimmer).  

Allowable Subject Matter
Claims 1, 2, 4-8, 10-13 and 16-22 are considered allowable at this time.  A more detailed reasons for allowance will be provided once the entire claim set is considered allowable.
Claims 25-28, 31-32 and 35-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/31/2021